Case: 17-10514    Date Filed: 04/26/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10514
                          ________________________

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOHN LUCKETT,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 26, 2018)

Before MARTIN, JILL PRYOR, and NEWSOM, Circuit Judges.

BY THE COURT:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by
               Case: 17-10514     Date Filed: 04/26/2018   Page: 2 of 2


comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).

          MOTION TO DISMISS GRANTED.




                                           2